Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of the prior art of record do not disclose the underlined claimed elements of “in a case that a sum of transmission power of a first sidelink signal on a first carrier and transmission power of a second sidelink signal on a second carrier exceeds a maximum transmission power threshold, adjusting transmission power of a sidelink signal corresponding to a lowest priority among the transmission power of the first sidelink signal and the transmission power of the second sidelink signal” in independent claims 16, 26.
Wang et al. US 2019/0174432 A1 discloses in Fig. 2 and [140], [142] that, “[140] If the sum of transmit power of the carriers exceeds the actual maximum uplink transmit power of the UE and if the UE has enough time to reduce the power, according to the first priority, the power of a carrier having a power priority can be further reduced to P j, c on the basis of the transmit power P i, c determined in step 201, so that the sum of power of all transmitting carriers does not exceed P cmax . Or, the transmission of the power having a low priority is dropped. If the UE has not enough time to perform power adjustment on a carrier whose power is expected to be reduced, the UE can only drop transmitting a carrier having a lower priority, and transmit a carrier having a higher priority according to the transmit power P i, c determined in step 201, so that the sum of power of all transmitting carriers cannot exceed P cmax. As an implementation, the UE can separately perform the bit preparation of the uplink signal and the power adjustment of the uplink signal”, and “[142] It is to 201, the power of each carrier is not adjusted with respect to the size of the total power. Thus, it is more possible in the step 202 that the sum of power of the carriers exceeds the maximum transmit power of the UE. If, for these carriers the UE has no time to adjust the power, the UE needs to ensure the power of a carrier having a higher priority and drops a carrier having a lower priority in accordance with the priority”. Wang is silent in said highlighted underlined elements in independent claims 16, 26.
Wang et al. US 2019/0253977 A1 discloses in Figures 2, 22 and [178] that, “[178] (9) According to one or more of method (1).about.(5), the UE determines the first type of subframe and reserves the power. When the UE power is limited, according to the predefined priority, the power required by the transmission with a higher priority exceeds the power reserved, and then the UE assigns the power for the transmission having a higher priority, adjusts the power for the transmission with a lower priority, so that the total power does not exceed P cmax. When assigning the power for the transmission with a higher priority, the UE does not consider reserving power for the transmission with a lower priority and/or the subframe having a backward transmission time. In the standard, the specific method of adjusting power for the transmission with a lower priority may not be limited. The priorities may be determined in accordance with the priorities in block 202-2. It is worth noting that regardless of whether the UE determines there is all or part of overlapping transmission with a higher priority when preparing the transmission with a lower priority, the UE is required to ensure that the power of the transmission with a higher priority, and for the transmission with a lower priority, the UE may drop the transmission, when there are several Uu uplink carriers, adjust the transmission power of the transmission with a lower priority in the whole transmission time, so that in the process of the transmission, the power does not exceed the maximum transmission power Pcmax”. Wang is silent in said highlighted underlined elements in independent claims 16, 26.
PARK US 2016/0044694 A1 discloses in [125] that, “Alternatively, even in the case where the UE has an independent transceiver chain, when D2D signals are simultaneously generated on multiple carriers and the transmission power of the D2D signals exceed PCMAX that is a maximum output power configured for the UE (a total configured maximum output power), the D2D signals may be selectively dropped or power scaling may be executed (for example, decreasing Tx power) based on a priority. Power scaling refers to reduction of a transmission power based on a predetermined scale, so as to allocate power that does not exceed a total transmission power of a UE. An example of power scaling is multiplexing an original transmission power by a scaling factor. The power scaling may be expressed variously, such as power adjustment, power-scale down, or the like. That is, according to an exemplary embodiment, D2D signals are distinguished based on a priority and power scaling may be selectively executed”. PARK is silent in said highlighted underlined elements in independent claims 16, 26.
Lee US 2015/0200756 A1 discloses only Figure 5 and [58] that, “According to the process 50, the D2C signal may be transmitted in the subframe of at least one first carrier, and the D2D signal is transmitted in the subframe of a second carrier. In one example, the D2C signal and the D2D signal may be transmitted in the subframe of different carriers, i.e., the at least one first carrier does not include the second carrier. In one example, the D2C signal and the D2D signal may be transmitted in the subframe of the same carrier, i.e., the at least one first carrier may include the second carrier. When the D2C signal is transmitted in the subframe of a single carrier, the above examples reduce to simple cases where the two carriers for transmitting the D2C signal and the D2D signal may be the same or different. Content of the D2C signal is not limited herein. In one example, the second power level in the process 50 may be controlled according to a power level limit of the second carrier (e.g., maximum transmit power level). In another example, the second power level may be controlled according to the first power level of the D2C signal, the power level limit of the first communication device and the power level limit of the second carrier. The D2C signal may include UL control information. For example, the UL control information may include hybrid automatic repeat request (HARQ) feedback (s), channel status information and/or random access channel. That is, the priority of the D2C signal is higher than the priority of the D2D signal, because the D2C signal includes the UL information. In one example, the second power level in the process 50 may be adjusted to zero. That is, the D2D signal is not transmitted (e.g., is dropped)”. Lee is silent in said highlighted underlined elements in independent claims 16, 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 16-35 renumbered as 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HAI V NGUYEN/Primary Examiner, Art Unit 2649